AMENDED HLD-007                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 15-1575
                                      ____________

                          IN RE: JAMES DANIEL SPORISH,
                                                   Petitioner
                        __________________________________

                        On a Petition for Writ of Mandamus from
                              the United States District Court
                         for the Eastern District of Pennsylvania
                         (Related to D.C. Civ. No. 12-cv-04142)
                        __________________________________

                       Submitted Pursuant to Fed. R. App. Pro. 21
                                    April 23, 2015

       Before:        MCKEE, Chief Judge, GARTH and BARRY, Circuit Judges

                              (Opinion filed: July 15, 2015)
                                     ____________

                                        OPINION*
                                      ____________


PER CURIAM

       Petitioner James Sporish, a Pennsylvania state prisoner, filed a petition for a writ

of habeas corpus pursuant to 28 U.S.C. § 2254 on July 19, 2012. The case was referred

to a Magistrate Judge. The District Attorney’s Office of Delaware County filed a

response on September 13, 2012. In early 2013, Sporish amended his petition, and filed

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
several motions, including a motion for discovery. The state promptly responded to these

filings. In October 2013, the case was marked closed and placed in civil suspense

pending a report from the Magistrate Judge.

       On March 10, 2015, Sporish filed a petition for a writ of mandamus pursuant to 28

U.S.C. § 1651 with this Court, alleging extraordinary delay in the adjudication of his

petition below. Subsequently, on May 7, 2015, the Magistrate Judge denied all of

Sporish’s outstanding motions and entered a Report & Recommendation recommending

that Sporish’s habeas petition be denied with prejudice. Accordingly, because Sporish

has obtained the relief he requested, the mandamus petition will be dismissed as moot.

See Blanciak v. Allegheny Ludlum Corp., 77 F.3d 690, 698-99 (3d Cir. 1996).




                                              2